Title: From Benjamin Franklin to William Strahan, 4 June 1753
From: Franklin, Benjamin
To: Strahan, William


Sir
Philada. June 4. 1753
The above is a Copy of mine per Reeves. This is only to request you would send me here, the Quarto Abridgement of the Philosophical Transactions, except the first five Volumes which I have. Send me also Fielding’s Proposals for employing the Poor. In haste, I am Yours ut supra
B Franklin
All well. Mr. Hall out of town. The 5 Vols of Transactions I have, are abridg’d by Lowthorp and Jones.
 Addressed: To  Mr William Strahan  Printer  London  Per the Carolina  Capt. Mesnard
